DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed on 9/2/2021 have been fully considered but they are not persuasive. Nishikawa teaches adhesive material (510) between the bottom of the housing and the plurality of cells (300). It is apparent from the figure that the height of the adhesive is not greater than the one-sixth of the height of the battery cell (300) [Fig. 5]. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al (US 20190020006 A1) in view of Nishikawa et al (US 20180269438 A1).
Regarding claim 1, Motohashi discloses a battery pack (100) comprising a housing (110) wherein a plurality of cells (150) are arranged in interior of the housing (110), an epoxy adhesive (180) (structural adhesive) is filled between a bottom of the housing (110) and the plurality of cells (150), and the plurality of cells are adhered to the housing through the structural adhesive [Abstract; Fig. 1, 3-5, 10A, 10C; paragraph 0081-0096]. It is apparent from the figures that the bottom of the housing is opposite to the battery pack cover. Motohashi remains silent about the height of the adhesive. However, Nishikawa teaches a battery pack wherein adhesive (510) is provided at the bottom of the cell and adhesive (511) between the adjacent cells. Nishikawa teaches that the height of the adhesive material (511) becomes approximately one fifth to one fourth of a height of the short side surface portion (313) of the energy storage device (300). However, the injecting height of the adhesive material (511) is not particularly limited [Fig. 5B; 

Regarding claim 2, Motohashi teaches providing epoxy adhesive (180) between the bottom of the housing (110) and the plurality of cells (150) [Fig. 10A; paragraph 0093]. Motohashi further teaches providing epoxy adhesive (180) between the bottom of the housing (110) and the plurality of cells (150) and also by the sides (156b, 156d) between the adjacent cells of the plurality of cells (150)  [Fig. 10C; paragraph 0095-0096].
Regarding claim 3, Motohashi teaches a holding lid (122) (cell fixing board) connected to the housing (110), wherein the holding lid (122) (cell fixing board) is pressed onto the plurality of cells, and the plurality of cells are located between the housing and the cell fixing board [Fig. 1, 3, 5, 8; paragraph 0033, 0068].

Regarding claim 5, Motohashi teaches the holding lid (122) (cell fixing board) has an electrode hole, and an electrode (152, 153) of the cell protrudes out of the electrode hole [Fig. 8; paragraph 0068].
Regarding claim 11, Motohashi teaches that an assembled battery (battery pack) can be mounted in a vehicle (device) [paragraph 0005].

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al (US 20190020006 A1) in view of Nishikawa et al (US 20180269438 A1) as applied in claim 3 and further in view of Kwok et al (US 20140154539 A1).
Regarding claim 4, Motohashi remains silent about a mounting bolt screwed with the housing by penetrating through the cell fixing board and the structural adhesive. However, Kwok teaches a battery module wherein clamping plate (230) is fasted with housing (140) with the fastener (240) which penetrates through clamping plate (230), thermally conductive material block (330) and housing (140) [Fig. 1]. Therefore, it is obvious to a skilled artisan that when two parts are fastened with a mounting bolt would penetrate through the elements in-between.
8.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al (US 20190020006 A1) in view of Nishikawa et al (US 20180269438 A1) as applied in claim 1 and further in view of Koch et al (US 20180258329 A1) and Chen et al (US 20140362590 A1 A1).
Regarding claim 6, Motohashi remains silent if the structural adhesive is a thermal adhesive, however, Koch teaches an epoxy structural adhesives containing silica gel [abstract; paragraph 0061]. It is known in the art that silica gel is a thermal conductive material as taught by Chen [paragraph 0016, 0041, 0049]. Therefore, the structural adhesive is thermal conductive adhesive.
Regarding claim 7, Motohashi teaches epoxy adhesive (structural adhesive) [paragraph 0081] which can be a liquid adhesive.

s 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al (US 20190020006 A1) in view of Nishikawa et al (US 20180269438 A1) as applied in claim 6 and further in view of Hermann et al (US 20100136413 A1) and Anantharaman (US 20090263705 A1).
Regarding claims 9-11, Motohashi remains silent about an insulation tray, however, Hermann teaches a battery pack comprising a plurality of batteries (201) and an insulation tray (100) (housing member) having tray adhesive channel (109) (injection port)/(separating board adhesive channel)  and the structural adhesive protrudes through the tray adhesive channel (109) (injection port)/(separating board adhesive channel) to adhere to both the housing and the plurality of cells [Fig. 1-3, paragraph 0026-0027]. Hermann remains silent about material of the tray, however, Anantharaman teaches a battery pack comprising trays wherein trays may include insulative material [paragraph 0032]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing insulating tray with adhesive channel in order to have easy flow and distribution of adhesive around the battery cells and capable of insulating the battery from the housing.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
11.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.11,005,131 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter in the instant patent application encompasses the claimed subject matter as recited in the above mentioned patent.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723